Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-20, as filed in the response dated November 30, 2018, are allowed.

Reasons for Allowance
	Regarding the previous grounds of rejection under 35 U.S.C. §101, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, under step 2A prong two, the claims are directed the abstract idea of organizing human activity (i.e. determining if a patient should take a drug) integrated into a practical application. The claims recite a method for lowering cholesterol in a human with an over the counter drug by comparing patient survey information to statin safety information and obtaining confirmation of receiving and reading drug information and subsequently administering the statin pharmaceutical composition to a human. Therefore, under step 2a, prong two, the claims an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis (over the counter statin pharmaceutical compositions) for a disease or medical condition (i.e. high cholesterol). Thus, the claims are eligible because they are not directed to the previously recited judicial exception. 

	Regarding the previous grounds of rejection under 35 U.S.C. §103, Lindsay (U.S. Pub. No. 2011/0178812) discloses about patient information from a patient survey and running the information against a set of filters to automatically prescribe a drug, but does not disclose the specific filters, obtaining confirmation that a patient has received and read a drug label or administering a statin pharmaceutical composition.

Crestor (Full Prescribing Information) discloses the factors which may affect the decision to take a statin pharmaceutical, but does not disclose the specific filters, obtaining confirmation that a patient has received and read a drug label or administering a statin pharmaceutical composition.

	Therefore, the closest prior art references, alone or in combination, cannot be said to reasonably disclose, teach or suggest each and every limitation in the claims.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686